Citation Nr: 0326409	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  00-02 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

2.  Entitlement to a rating in excess of 10 percent for low 
back pain with spinal stenosis, L3-S1, L5-5, and degenerative 
disk disease.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

The record includes VA orthopedic and digestive system 
examination reports which were conducted in July 2001. It is 
the Board's determination that contemporaneous examination 
reports would be beneficial as to the current claims.  It is 
noted that the VA examiner did not address whether the 
veteran's current digestive system complaints are the result 
of medications taken for his service-connected low back 
disability.  

Moreover, while the veteran has been provided with the 
revised regulations for certain disabilities of the spine, 
effective September 23, 2002, it is the Board's determination 
that the VBA AMC should address whether it would be to the 
veteran's advantage under the new criteria to separately 
evaluate any chronic orthopedic and neurologic components of 
the disability (if present) and then combine the evaluations 
under 38 C.F.R. § 4.25.  

Additionally, it is noted that the veteran provided testimony 
at a personal hearing before the undersigned Veterans Law 
Judge in October 2002 in which he reported continued 
treatment at a VA facility for his GERD and his low back 
problems.  Specifically, it is noted that the veteran asserts 
that his GERD is the result of medications taken for his 
service-connected low back disability.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

Accordingly, the case is remanded for the following 
development.  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should furnish the 
veteran the appropriate release of 
information forms in order to obtain 
copies of all VA, Vet Center, and private 
medical records pertaining to current 
treatment for his service-connected low 
back disability and any digestive system 
complaints.  The VBA AMC should then 
obtain all records identified by the 
veteran that are not on file.  

He should be informed that he has the 
opportunity to submit any additional 
evidence and arguments in support of his 
claim.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

If the VBA AMC is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, and explaining the efforts used 
to obtain those records, and describing 
any further action to be taken with 
respect to the claim.  38 U.S.C. 
§ 5103A(b)(2).

3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination by 
an orthopedic surgeon or other 
appropriate available medical specialist 
to determine the current extent and 
severity of all symptoms and impairment, 
both orthopedic and neurologic, from the 
service-connected low back disability.  

The claims file, copies of the criteria 
under 38 C.R.R. §§  4.40, 4.45, 4.59 
(2002), and the previous and amended 
criteria for rating intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002), and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  

The examiner must annotate the 
examination report that the claims file 
was made available for review in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.

The examiner should describe all 
symptomatology, both orthopedic and 
neurologic, due to the veteran's service-
connected low back disability.  In 
reporting the results of range of motion 
testing, the examiner should specifically 
identify any excursion of motion 
accompanied by pain.  The physician 
should be requested to identify any 
objective evidence of pain and to assess 
the extent of any pain.

The examiner should specifically address 
whether there is muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability should be 
assessed in terms of additional degrees 
of limitation of motion.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare- 
ups.  If this is not feasible, the 
examiner should so state.

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, and 
muscle spasm.  Any functional impairment 
of the lower extremities due to disc 
disease or other low back pathology 
should be identified, and the examiner 
should assess the frequency and duration 
(number of days) of any incapacitating 
episodes (episodes requiring bed rest 
prescribed by a physician and treatment 
by a physician) of intervertebral disc 
syndrome (IDS).

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.

The rationale for all opinions expressed 
should also be provided.

4.  Additionally, the veteran should be 
scheduled for a digestive system 
examination.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

The examiner must be requested to express 
an opinion as to whether GERD is related 
to active service, or preexisting service 
was aggravated thereby.


The examiner must also be requested to 
express an opinion as to whether GERD is 
secondary to medication taken by the 
veteran for treatment of his service-
connected low back disability, or is in 
anyway causally related to or aggravated 
by the service-connected low back 
disability.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, the VBA AMC should review 
the  claims file to ensure that all of 
the above requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure compliance 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
104-475 is completed.  In particular, the 
VBA AMC should ensure that the new 
notification requirement and development 
procedures contained in sections 3 and 4 
of the Act are fully complied with and 
satisfied.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for GERD and 
entitlement to an evaluation in excess of 
10 for low back pain with spinal 
stenosis, L3-S1, L5-5, and degenerative 
disk disease.  The VBA AMC must document 
its consideration of the applicability of 
the criteria of 38 C.F.R. § 3.321(b)(1) 
(2002).

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant action taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure without good cause 
shown to report for any scheduled VA examinations may 
adversely affect the outcome of his claim for service 
connection and for an increased evaluation.  38 C.F.R. 
§ 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


